Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         18-NOV-2021
                                                         10:25 AM
                                                         Dkt. 6 OGP


                              SCPR-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                IN RE JOHN LAURENCE POOLE, Petitioner.


                            ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition to resign and

 surrender license to practice law in the State of Hawaiʻi, filed

 by attorney John Laurence Poole, pursuant to Rule 1.10 of the

 Rules of the Supreme Court of the State of Hawaiʻi (RSCH), and

 the affidavits submitted in support thereof, we conclude that

 Petitioner Poole has fully complied with the requirements of RSCH

 Rule 1.10.    Therefore,

           IT IS HEREBY ORDERED that the petition is granted.

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Poole, attorney number 6608, from the roll of

attorneys of the State of Hawaiʻi, effective with the filing of

this order.

          DATED:   Honolulu, Hawaiʻi, November 18, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2